DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Amendment
	The amendment filed 03/03/2021 has been entered. Claims 1, 16-17 and 32 have been amended. Claim 15 has been cancelled. Claims 7 and 22-31 were previously cancelled. Claims 1-6, 8-14, 16-21 and 32-33 remain pending in this application. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 12, 17-21 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon (US Pat. No.: 4,323,066), in view of Wang et al. (US Pat. No.: 5,019,037).
	Regarding claim 1, Bourdon discloses (fig. 1) a device couplable to a syringe (cylinder 1) for automated syringe filling (col. 7, ln. 61 - col. 8, ln. 2), the device comprising:
	A body (cylinder 5) including a chamber (see fig. 1), an interior portion of the body adapted to accept at least a portion of a plunger (plunger comprising first piston 4, second piston 6 and piston shaft 7; col. 4, ln. 35-42, see fig. 1) of the syringe; 
	An inlet (feed orifice 11) in fluid communication with an interior portion of the chamber (col. 4, ln. 46-48) configured such that negative pressure applied at the inlet (col. 2, ln. 4-5) causes the portion of the plunger of the syringe to advance into the interior portion of the body to cause filling of the syringe (col. 7, ln. 61 - col. 8, ln. 2, portion that lies within syringe would advance out of the syringe and into the interior portion of the body, see fig. 1). 
While Bourdon does not disclose that the device is a tissue transfer device, the device disclosed by Bourdon is fully capable of being used as “a tissue transfer device” as the device disclosed by Bourdon similarly comprises a body and an inlet configured to receive negative pressure such that the plunger of the syringe can advance into the interior portion of the body, as discussed above. Further, Bourdon discloses that the device can be used for a paste (col. 1, ln. 63-64), and in particular, a viscous paste (col. 7, ln. 48). One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that that the device disclosed by Bourdon is therefore capable of being used for tissue, such as adipose tissue which has a semi-solid consistency and is 
Bourdon fails to disclose a controller operatively coupled to a pressure regulator and configured to accept input from a user to limit the pressure to a range that will not cause damage to a tissue. 
Wang teaches (fig. 2-3) a device comprising a syringe (22) and thus in the same field of endeavor comprising a controller (control module 74) operatively coupled to a pressure regulator (col. 5, ln. 40-48) and configured to accept input from a user to limit the pressure range (col. 5, ln. 40-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bourdon such that it comprises a controller operatively coupled to a pressure regulator and configured to accept input from a user, as taught by Wang in order to provide reliable and flexible control (Wang col. 5, ln. 29-32). Further, while Bourdon in view of Wang fail to teach limiting the pressure to a range that will not cause damage to a tissue, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would not be desirable to damage tissue. 
	Regarding claim 2, Bourdon discloses wherein the inlet comprises a first port (see fig. 1). 
	Regarding claim 3, Bourdon discloses wherein the first port is connected to a source of negative pressure (col. 2, ln. 4-5; col. 7, ln. 61 - col. 8, ln. 2).
	Regarding claim 4, while Bourdon in view of Wang fail to teach wherein the inlet further comprises a second port, a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza 124 USPQ 70 (See MPEP 
Regarding claim 5, Bourdon discloses a source of positive pressure (col. 2, ln. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second port discussed above such that it is connected to a source of positive pressure in order to inject the fluid (Bourdon col. 2, ln. 16-20).  
	Regarding claim 10, Bourdon in view of Wang fail to teach an actuation mechanism for control of application of positive or negative pressure.
	Wang teaches an actuation mechanism (control member 60) to control application of positive or negative pressure (col. 4, ln. 49-62). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bourdon in view of Wang such that there is an actuation mechanism for control of application of positive or negative pressure, as taught by Wang in order to accurately and reliably control pressure from the source (Wang col. 4, ln. 60-62). 
	Regarding claim 12, Bourdon in view of Wang fail to teach wherein the actuation mechanism is foot-operated. 
	Wang teaches (fig. 2) wherein the actuation mechanism is foot-operated (foot pedal 62) (col. 4, ln. 49-50). 

	Regarding claim 17, Bourdon discloses (fig. 1) a device couplable to a syringe (cylinder 1), the device comprising:
	A body (cylinder 5) including an outer wall and an interior portion contained within the outer wall (see fig. 1);
	A plunger (assembly comprising first piston 4, second piston 6 and piston shaft 7, col. 4, ln. 35-42) contained at least partially within the interior portion (see fig. 1) and separating the interior portion into a first chamber (10) from a second chamber (9); and 
	An inlet (feed orifice 11) in fluid communication with the first chamber (col. 4, ln. 46-48) configured such that negative pressure applied at the inlet (col. 2, ln. 4-5) causes the plunger to move within the interior portion of the body to advance the syringe plunger of the syringe into the second chamber to cause filling of the syringe (col. 7, ln. 61 - col. 8, ln. 2). 
While Bourdon does not disclose that the device is a tissue transfer device, the device disclosed by Bourdon is fully capable of being used as “a tissue transfer device” as the device disclosed by Bourdon similarly comprises a body and an inlet configured to receive negative pressure such that the plunger of the syringe can advance into the interior portion of the body, as discussed above. Further, Bourdon discloses that the device can be used for a paste (col. 1, ln. 63-64), and in particular, a viscous paste (col. 7, ln. 48). One of ordinary 
While Bourdon does not disclose that the device is a tissue transfer device, the device being a “tissue transfer device” does not impart any further limitations on the structure of the device and the device disclosed by Bourdon is capable of being used for tissue and can thus be considered a tissue transfer device. 
	Bourdon fails to disclose wherein the device further comprises a controller operatively coupled to a pressure regulator and configured to accept input from a user to limit the pressure to a range that will not cause damage to a tissue.  
Wang teaches (fig. 2-3) a device in the same field of endeavor comprising a controller (control module 74) operatively coupled to a pressure regulator (col. 5, ln. 40-48) and configured to accept input from a user to limit the pressure range (col. 5, ln. 40-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bourdon such that comprises a controller operatively coupled to a pressure regulator and configured to accept input from a user to limit the pressure, as taught by Wang in order to provide reliable and flexible control (Wang col. 5, ln. 29-32). Further, while Bourdon in view of Wang fail to teach limiting the pressure to a range that will not cause damage to a tissue, this modification would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 18, Bourdon discloses wherein the inlet comprises a first port (see fig. 1).
	Regarding claim 19, Bourdon discloses wherein the first port is connected to a source of negative pressure (col. 2, ln. 4-5; col. 7, ln. 61 - col. 8, ln. 2).
	Regarding claim 20, while Bourdon fails to disclose that the inlet further comprises a second port, a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza 124 USPQ 70 (See MPEP 2144.04 VI. B.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet disclosed by Bourdon such that it comprises a second port in order to allow an additional substances to be added to the chamber.
Regarding claim 21, Bourdon discloses a source of positive pressure (col. 2, ln. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second port discussed above such that it is connected to a source of positive pressure in order to inject the fluid (Bourdon col. 2, ln. 16-20). 
	Regarding claim 32, Bourdon discloses (fig. 1) an automated method of transferring material into a syringe (col. 7, ln. 61 - col. 8, ln. 2), comprising:
	Selecting a device couplable to a syringe (cylinder 1), the tissue transfer device having a body (cylinder 5) including a chamber (see fig. 1) and an inlet (feed orifice 11), 
	Coupling the plunger of the syringe to the tissue transfer device (see fig. 1);
	Applying a negative pressure at the inlet (col. 2, ln. 4-5) to cause the portion of the plunger of the syringe to advance into the interior portion of the body (col. 7, ln. 61 - col. 8, ln. 2, portion that lies within syringe would advance out of the syringe and into the interior portion of the body, see fig. 1).
While Bourdon does not disclose that the device is a tissue transfer device, the device being a “tissue transfer device” does not impart any further limitations on the structure of the device and the device disclosed by Bourdon is capable of being used for tissue and can thus be considered a tissue transfer device. 
While Bourdon does not disclose that the method is for transferring tissue, this limitation of claim 32 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The method of Bourdon is capable of being used to transfer tissue and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Bourdon fails to disclose receiving input from a user with a controller operatively coupled to a pressure regulator; and controlling the pressure regulator using the controller to limit the negative pressure to a range that will not cause damage to a tissue.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bourdon such that it includes receiving input from a user with a controller operatively coupled to a pressure regulator; and controlling the pressure regulator using the controller, as taught by Wang in order to provide reliable and flexible control (Wang col. 5, ln. 29-32). Further, while Bourdon in view of Wang fail to teach limiting the negative pressure to a range that will not cause damage to a tissue, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would not be desirable to damage tissue. 
	Regarding claim 33, Bourdon discloses applying a positive pressure at the inlet to cause the plunger of the syringe to advance out of the interior portion of the body (col. 2, ln. 4-5; col. 6, ln. 25-27). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Wang, as applied to claim 1 above, and further in view of Smidebush et al. (US Pat. No.: 5,370,630).
	Regarding claim 6, Bourdon in view of Wang fail to teach a sealing gasket to seal the chamber. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber of Bourdon in view of Wang such that it is sealed with a sealing gasket, as taught by Smidebush. Doing so would provide a sealed pressure chamber (Smidebush, col. 4, ln. 40-43). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Wang, as applied to claim 1 above, and further in view of Nguyen (Pub. No.: US 2009/0043245 A1).
Regarding claim 8, Bourdon in view of Wang fail to teach wherein a stopper within the body that can removably engage a head of the plunger of the syringe.  
	Nguyen teaches (fig. 10) a device for administering an injection and thus in the same field of endeavor wherein a stopper (activating piston 168) within the body that can removably engage a head (140) of the plunger of the syringe (see fig. 10, ¶ 0049, ln. 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bourdon in view of Wang such that it comprises a stopper within the body that can removably engage a head of the plunger of the syringe as taught by Nguyen. Doing so can provide a unidirectional force to the plunger. 
Regarding claim 9, Bourdon in view of Wang and Nguyen fail to teach wherein a 
Nguyen teaches (fig. 10) wherein a flange of the syringe (stoppers 142) abuts a distal end of the body (see fig. 10, ¶ 0045, ln. 13-16) of the device when negative pressure is applied at the inlet and the plunger of the syringe is engaged with the stopper (¶ 0049, ln. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bourdon in view of Wang and Nguyen such that a flange of the syringe that abuts a distal end of the body of the device when negative pressure is applied at the inlet and the plunger of the syringe is engaged with the stopper as taught by Nguyen. Doing so would allow the syringe to be held in place upon application of pressure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Wang, as applied to claim 10 above, and further in view of Hunter et al. (Pub. No.: US 2007/0191758 A1).
Regarding claim 11, Bourdon in view of Wang fail to teach wherein the actuation mechanism comprises one or more buttons on the body.
Hunter teaches (fig. 4) a device for transferring substance (400) and thus in the same field of endeavor comprising an actuation mechanism that comprises one or more buttons (414) on the body (¶ 0093, ln. 13-14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation mechanism of Bourdon in . 

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon in view of Wang, as applied to claim 1 above, and further in view of Bahrami et al. (Pub. No.: US 2010/0330589 A1). 
Regarding claim 13, Bourdon in view of Wang fail to teach wherein the interior portion of the body is further adapted to accept at least a portion of a plunger of a second syringe. 
Bahrami teaches (fig. 5) a device for fluid delivery (abstract) and thus in the same field of endeavor wherein an interior portion of a body (frame 162) is adapted to accept at least a portion of a plunger of a second syringe (see fig. 5, ¶ 0063, ln. 1-2, ¶ 0067, ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior portion of the body of Bourdon in view of Wang such that it is adapted to accept at least a portion of a plunger of a second syringe as taught by Bahrami. Doing so would allow a plurality of fluid agents to be delivered (Bahrami, abstract). 
	Regarding claim 14, the device of Bourdon in view of Wang and Bahrami would result in the negative pressure applied at the inlet causes both plungers to advance into or out of the interior portion of the body.
	Regarding claim 16, Bourdon in view of Wang fail to teach wherein the controller comprises a computing device including a processor and a memory, the computing device operatively coupled to the pressure regulator to control the pressure and thereby 
	Wang teaches a pressure regulator (58) that controls that controls the speed of transfer (col. 5, ln. 29-32) and force exerted on tissue (force of pressure source is controlled col. 3, ln. 9-11 and therefore force exerted on tissue is controlled). 
	Bahrami teaches (fig. 10) a device in the same field of endeavor comprising a computing device (data processing system 350) including a processor (354) and a memory (356) (see fig. 10; ¶ 0111, ln. 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bourdon in view of Wang such that the computing device including a processor and a memory of Bahrami is coupled to the pressure regulator to control the pressure and thereby control a speed of transfer of and a force exerted on a tissue. Doing so would provide a reliable and flexible control (Wang col. 5, ln. 29-30). 
	
Response to Arguments
Applicant’s arguments, see page 6, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1-3, 17-19 and 32-33 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Bourdon in view of Wang. Wang is cited to teach a controller operatively coupled to a pressure regulator and configured to accept input from a user. Arguments, see page 7, directed to Ducharme and Baharmi are moot as Ducharme and Bahrami are not relied upon to teach the controller operatively coupled to a pressure regulator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


	
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781